DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority dates claimed by the applicant based on application 15/228,232 and provisional application 62/206,196 as filed with the United States Patent and Trademark Office are not acknowledged.  There is not sufficient evidence that the applications claiming priority contain the technology disclosed in application 15/927,305, which is examined herein.  Specifically, both applications claiming priority disclose technology for gated or semi-gated access points, while the application examined herein discloses technology for gateless access points.  The provisional application recognizes the importance of the use of gateless or barrierless technology, but concedes the limited practicality of such technology at the time and recognizes that more development is needed.  Further, application 15/228,232 discloses technology for “hands-free” access to a transit system, however this access is still accomplished through a “Fare Gate”.  Therefore, the claim limitation of gateless entry of the instant application is not supported by the specification of the provisional application (See MPEP 2152.01 (B)) or application 15/228,232.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 4-6, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vlugt et al. (US Patent Application Publication 2019/0097803 A1), hereinafter known as Vlugt.
Regarding Claim 1, Vlugt teaches:
A method in a mobile device to facilitate gateless entry for a transit service when a user carrying the mobile device approaches a transit facility for the transit service, the method comprising (See Vlugt ¶ [0048] - describes a gateless access control system interacting with a user’s mobile device within a transit facility): 
determining that the mobile device is in proximity of a gateless entry location for the transit service (See Vlugt ¶ [0047] - describes said system determining if a user is within range of a wireless access point); 
transmitting a plurality of Bluetooth advertisement packets to a gateway unit at a first transmission rate over a Bluetooth interface, wherein each advertisement packet contains data indicating that the mobile device is configured for gateless entry for the transit service (See Vlugt ¶ [0045-0048] - describes said system using multiple types of wireless communication, including Bluetooth, to authenticate a user and mobile device by sharing data between said mobile device and wireless access control points and [0050-0053] - describes the data shared as various types of user biometrics that, when registered with said system, link said user and mobile device to said system for authentication purposes); 
communicating with the gateway unit receiving the plurality of Bluetooth advertisement packets to facilitate authentication of the mobile device (See Vlugt ¶ [0038] - describes a validation device and a personal device in communication for authentication purposes); 
upon authentication of the mobile device, transmitting transit data to the gateway unit using a plurality of Bluetooth data packets at a second transmission rate over the Bluetooth interface, wherein the transit data includes: 
a device-specific value to uniquely identify the mobile device and determine a location thereof (See Vlugt ¶ [0052-0056] - describes the system using registered biometric data taken from hardware of a mobile device to authenticate a user with said device while the transit application is running, thereby linking the biometric of a user with said device such that both are uniquely identified and the signal transmission is done at two different transmission rates), wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Vlugt ¶ [0063-0066] - describes the system using keys to exchange encrypted data between a mobile device and a transit server as well as identifying said mobile device, wherein said exchange comprises said mobile device receiving a key from said transit server to replace an old key, thereby showing said mobile stores said keys for use as long as said keys are valid), and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service (See Vlugt ¶ [0037-0038] - describes the system using tokenized information in a secure manner for a ticketing process); and 
informing the user to avail the transit service through the gateless entry location (See Vlugt ¶ [0059] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).

2, Vlugt teaches:
The method of claim 1, further comprising: receiving a ticket acceptance response from the gateway unit over the Bluetooth interface indicating that the electronic ticket is valid for transit (See Vlugt ¶ [0058-0059] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).
Regarding Claim 4, Vlugt teaches:
The method of claim 1, wherein the Bluetooth interface is a Bluetooth Low Energy (BLE) interface (See Vlugt ¶ [0046] - describes the system using BLE wireless interfaces).
Regarding Claim 5, Vlugt teaches:
The method of claim 1, wherein the second transmission rate is higher than the first transmission rate (See Vlugt ¶ [0055-0059] - describes the system broadcasting two different types of signals [an identification signal and a validation signal] in a combination of possible rates, wherein the broadcasting rate of the second signal could be higher than that of the first signal).
Regarding Claim 6, Vlugt teaches:
The method of claim 1, wherein informing the user includes at least one of the following: providing a visible notification on the mobile device; and 
providing an audible notification on the mobile device (See ¶ [0043] - describes a system that comprises a user’s mobile device that is communicatively coupled to various components of a transit system and [0060] - describes the system using visible and audible messages sent to devices around an access control point, including a mobile device, to inform a user that access is granted to the transit service).
Regarding Claim 18, Vlugt teaches:
A mobile device comprising: 
a transceiver operable to wirelessly communicate over a Bluetooth interface; 
a memory for storing program instructions and an electronic ticket; and 
a processor coupled to the transceiver and to the memory, wherein the processor is operable to execute the program instructions, which, when executed by the processor, cause the mobile device to perform the following to facilitate entry for a transit service when a user carrying the mobile device approaches a transit facility for the transit service (See ¶ [0043-0047] - describes a mobile device communicating with a transit system, obtaining tickets and gaining access to a transit service): 
determine that the mobile device is in proximity of an entry location for the transit service (See Vlugt ¶ [0047] - describes said system determining if a user is within range of a wireless access point), Page 56 of 60Attorney Docket No. Bytemark-019 
transmit a plurality of Bluetooth advertisement packets to a gateway unit at a first transmission rate over the Bluetooth interface using the transceiver, wherein each advertisement packet contains data indicating that the mobile device is configured for entry for the transit service (See Vlugt ¶ [0045-0048] - describes said system using multiple types of wireless communication, including Bluetooth, to authenticate a user and mobile device by sharing data between said mobile device and wireless access control points and [0050-0053] - describes the data shared as various types of user biometrics that, when registered with said system, link said user and mobile device to said system for authentication purposes), 
using the transceiver, communicate with the gateway unit receiving the plurality of Bluetooth advertisement packets to facilitate authentication of the mobile device (See Vlugt ¶ [0038] - describes a validation device and a personal device in communication for authentication purposes), 
upon authentication of the mobile device, transmit transit data to the gateway unit using a plurality of Bluetooth data packets at a second transmission rate over the Bluetooth interface using the transceiver, wherein the transit data includes: 
a device-specific value to uniquely identify the mobile device and determine a location thereof (See Vlugt ¶ [0052-0056] - describes the system using registered biometric data taken from hardware of a mobile device to authenticate a user with said device while the transit application is running, thereby linking the biometric of a user with said device such that both are uniquely identified and the signal transmission is done at two different transmission rates), wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Vlugt ¶ [0063-0066] - describes the system using keys to exchange encrypted data between a mobile device and a transit server as well as identifying said mobile device, wherein said exchange comprises said mobile device receiving a key from said transit server to replace an old key, thereby showing said mobile stores said keys for use as long as said keys are valid), and 
a secure token to facilitate validation of the electronic ticket stored in the mobile device for the transit service (See Vlugt ¶ [0037-0038] - describes the system using tokenized information in a secure manner for a ticketing process), and 
inform the user to avail the transit service through the entry location (See Vlugt ¶ [0059] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).	
Regarding Claim 19, Vlugt teaches:
The mobile device of claim 18, wherein one of the following applies: 
the entry location is a gateless entry location and each advertisement packet contains data indicating that the mobile device is configured for gateless entry for the transit service; and
the entry location is a gated entry location and each advertisement packet contains data indicating that the mobile device is configured for entry for the transit service through the gated entry location (See Vlugt ¶ [0045-0048] - describes said system using multiple and [0050-0053] - describes the data shared as various types of user biometrics that, when registered with said system, link said user and mobile device to said system for authentication purposes).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-13, 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vlugt (US Patent Application Publication 2019/0097803 A1) as applied to claims 1 and in view of Agrawal et al. (US Patent Application Publication 2017/0374176 A1) hereinafter known as Agrawal.
Regarding Claim 3, Vlugt teaches:
The method of claim 1, wherein determining that the mobile device is in the proximity of the gateless entry location includes one of the following: 
receiving a Bluetooth 



Vlugt does not explicitly teach:
beacon, and  Page 53 of 60Attorney Docket No. Bytemark-019evaluating geo-location data received by a Global Positioning System (GPS) receiver in the mobile device.  This is taught by Agrawal (See ¶ [0043-0046] - describes a system that uses wireless beacons of various types, including Bluetooth, to allow devices to sense relative proximity and if said relative proximity is within a threshold limit said devices can exchange data and [0051] - describes the system using GPS to determine device location).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate GPS location information within a ticketing or access control system that relies on relative proximities of devices to perform the functions of said system, thereby increasing the accuracy of said location information.
Regarding Claim 7, Vlugt teaches:
A method to facilitate gateless entry for a transit service when a user carrying a mobile device approaches a transit facility for the transit service, wherein the method comprises performing the following using a control unit (See Vlugt ¶ [0048] - describes a gateless access control system interacting with a user’s mobile device within a transit facility): 
authenticating, by the control unit, the mobile device using Bluetooth-based messaging with the mobile device over a Bluetooth interface (See Vlugt ¶ [0045-0048] - describes said system using multiple types of wireless communication, including Bluetooth, to authenticate a user and mobile device by sharing data between said mobile device and wireless access control points and [0050-0053] - describes the data shared as various types of user biometrics that, when registered with said system, link said user and mobile device to said system for authentication purposes); 
upon authentication of the mobile device, receiving, by the control unit, transit data from the mobile device over the Bluetooth interface, wherein the transit data includes: 
a device-specific value to uniquely identify the mobile device and determine a location thereof (See Vlugt ¶ [0052-0056] - describes the system using registered biometric data taken from hardware of a mobile device to authenticate a user with said device while the transit application is running, thereby linking the biometric of a user with said device such that both are uniquely identified and the signal transmission is done at two different transmission rates), wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Vlugt ¶ [0063-0066] - describes the system using keys to exchange encrypted data between a mobile device and a transit server as well as identifying said mobile device, wherein said exchange comprises said mobile device receiving a key from said transit server to replace an old key, thereby showing said mobile stores said keys for use as long as said keys are valid),  and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service (See Vlugt ¶ [0037-0038] - describes the system using tokenized information in a secure manner for a ticketing process); 
based on the secure token, determining, by the control unit, that the electronic ticket is valid for transit (See Vlugt ¶ [0058-0059] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service); 

, by the control unit, that the user is entering a gateless entry point for the transit service (See Vlugt ¶ [0047] - describes said system determining if a user is within range of a wireless access point); and 
allowing, by the control unit, the user to avail the transit service through the gateless entry point (See Vlugt ¶ [0059] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).
Vlugt does not explicitly teach:
providing, by the control unit, the device-specific value to a positioning unit to enable the positioning unit to uniquely identify the mobile device and determine the location thereof; 
receiving, by the control unit, a first timestamped location data for the mobile device from the positioning unit;  Page 54 of 60Attorney Docket No. Bytemark-019based on the first timestamped location data.  This is taught by Agrawal (See ¶ [0050-0052] - describes a system that uses a device ID, a device location as designated by a GPS within said device and other contextual data, such as time/ date to further validate a user within said system to provide a service to said user and [0044-0045] - further describes device identification methods employed by said system).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate location information and time information within a ticketing or access control system that relies on relative proximities of devices to perform the functions of said system, thereby increasing the accuracy of said location information.
Regarding Claim 8, modified Vlugt teaches:
The method of claim 7, wherein the Bluetooth interface is a Bluetooth Low Energy (BLE) interface (See Vlugt ¶ [0046] - describes the system using BLE wireless interfaces).
Regarding Claim 9, modified Vlugt teaches:
The method of claim 8, wherein the control unit includes a BLE gateway (See Vlugt ¶ [0044-0047] - describes the system using wireless interfaces to connect multiple devices in a local area, such as a transit station, wherein the various types of wireless communication includes BLE, thereby functioning as a BLE gateway).

10, modified Vlugt teaches:
The method of claim 7, further comprising: sending, by the control unit, a ticket acceptance response to the mobile device over the Bluetooth interface indicating that the electronic ticket is valid for transit (See Vlugt ¶ [0058-0059] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).
Regarding Claim 11, modified Vlugt teaches:
The method of claim 7, wherein allowing the user to avail the transit service includes: actuating, by the control unit, one or more indicators prompting the user to avail the transit service through the gateless entry point, wherein said one or more indicators include at least one of the following: 
an audible indicator, and 
a visible indicator (See ¶ [0043] - describes a system that comprises a user’s mobile device that is communicatively coupled to various components of a transit system and [0059-0060] - describes the system using visible and audible messages sent to devices around an access control point, including a mobile device, to inform a user that access is granted to the transit service).
Regarding Claim 12, modified Vlugt teaches:
The method of claim 7, wherein determining that the user is entering the gateless entry point for the transit service includes: 
receiving, by the control unit, a second 
comparing, by the control unit, the first and the second (See ¶ [0059-0060] - describes the system determining a user is approaching a transit access ).
modified Vlugt does not explicitly teach:
timestamped.  This is taught by Agrawal (See ¶ [0050-0052] - describes a system that uses a device ID, a device location as designated by a GPS within said device and other contextual data, such as time/ date to further validate a user within said system to provide a service to said user).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate time information within a ticketing or access control system that relies on relative proximities of devices to perform the functions of said system, thereby increasing the accuracy of said location information.
Regarding Claim 13, modified Vlugt teaches:
The method of claim 12, wherein the camera and the positioning unit are communicatively coupled to the control unit 
modified Vlugt does not explicitly teach:
via an Ethernet connection.  This is taught by Agrawal (See ¶ [0032] - describes a system that uses Ethernet networks for communication, among others).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an Ethernet connection in a network of devices that relies on interaction of said devices to perform the functions of said networked devices, thereby increasing the accuracy, reliability and security of said device interaction.
Regarding Claim 15, modified Vlugt teaches:
The method of claim 7, wherein determining that the electronic ticket is valid includes: sending, by the control unit, the secure token to a database coupled to the control unit, wherein the database contains a record of purchased tickets; and 
receiving, by the control unit, a confirmation message from the database indicating that the secure token represents a valid ticket (See ¶ [0038-0040] - describes the system tokenizing transit tickets to share between devices and [0056-0060] - describes the system validating that a user has purchased a ticket and granting them access to a restricted area).
Regarding Claim 16, modified Vlugt teaches:
The method of claim 7, wherein the gateless entry point is within a paid area of the transit facility for the transit service, and wherein the paid area represents a portion of the transit facility allocated for authorized users of the transit service (See ¶ [0059-0060] - describes the system granting access to a transit area or service once said system is paid by a user’s account).
Regarding Claim 17, modified Vlugt teaches:
The method of claim 16, wherein the transit facility is one of the following: 
a transit station; and 
a transit vehicle (See ¶ [0039] - describes the system comprising transit stations and various types of transit vehicles).
Regarding Claim 20, Vlugt teaches:
A system to facilitate entry for a transit service when a user carrying a mobile device approaches a transit facility for the transit service, wherein the system comprises (See Vlugt ¶ [0048] - describes a gateless access control system interacting with a user’s mobile device within a transit facility): 
a gateway unit operable to perform the following (See Vlugt ¶ [0044-0047] - describes the system using wireless interfaces to connect multiple devices in a local area, such as a transit station, wherein the various types of wireless communication includes BLE, thereby functioning as a BLE gateway): 
authenticate the mobile device using Bluetooth-based messaging with the mobile device over a Bluetooth interface (See Vlugt ¶ [0045-0048] - describes said system using multiple types of wireless communication, including Bluetooth, to authenticate a user and mobile device by sharing data between said mobile device and wireless access control points and [0050-0053] - describes the data shared as various types of user biometrics that, when registered with said system, link said user and mobile device to said system for authentication purposes), 
upon authentication of the mobile device, receive transit data from the mobile device over the Bluetooth interface, wherein the transit data includes:  Page 57 of 60Attorney Docket No. Bytemark-019 
a device-specific value to uniquely identify the mobile device and determine a location thereof (See Vlugt ¶ [0052-0056] - describes the system using registered biometric data taken from hardware of a mobile device to authenticate a user with said device while the transit application is running, thereby linking the biometric of a user with said device such that both are uniquely identified and the signal transmission is done at two different transmission rates), wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Vlugt ¶ [0063-0066] - describes the system using keys to exchange encrypted data between a mobile device and a transit server as well as identifying said mobile device, wherein said exchange comprises said mobile device receiving a key from said transit server to replace an old key, thereby showing said mobile stores said keys for use as long as said keys are valid), and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service (See Vlugt ¶ [0037-0038] - describes the system using tokenized information in a secure manner for a ticketing process), 

provide the secure token to a controller unit (See Vlugt ¶ [0037-0038] - describes the system using tokenized information in a secure manner for a ticketing process); 

uniquely identify the mobile device and determine the location thereof based on the device-specific value received from the gateway unit (See Vlugt ¶ [0052-0056] - describes the system using registered biometric data taken from hardware of a mobile device to authenticate a user with said device while the transit application is running, thereby linking the biometric of a user with said device such that both are uniquely identified and the signal transmission is done at two different transmission rates), and 
send a first 
the controller unit, wherein the controller unit is operatively coupled to the gateway unit and 
based on the secure token received from the gateway unit, determine that the electronic ticket is valid for transit (See Vlugt ¶ [0058-0059] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service), 

allow the user to avail the transit service through the entry point  (See Vlugt ¶ [0059] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).
Vlugt does not explicitly teach:
provide the device-specific value to a positioning unit, the positioning unit, wherein the positioning unit, timestamped location data for the mobile device; the positioning unit, based on the first timestamped location data received from the positioning unit.  This is Agrawal (See ¶ [0050-0052] - describes a system that uses a device ID, a device location as designated by a GPS within said device and other contextual data, such as time/ date to further validate a user within said system to provide a service to said user and [0044-0045] - further describes device identification methods employed by said system).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate location information and time information within a ticketing or access control system that relies on relative proximities of devices to perform the functions of said system, thereby increasing the accuracy of said location information.
Regarding Claim 21, modified Vlugt teaches:
The system of claim 20, wherein the entry point is one of the following: a gateless entry point; and a gated entry point (See Vlugt ¶ [0048] - describes a gateless or gated access control system interacting with a user’s mobile device within a transit facility).  
Regarding Claim 22, modified Vlugt teaches:
The system of claim 20, wherein the entry point is a gateless entry point, and wherein the system further comprises: 
a camera operatively coupled to the controller unit, wherein the camera is operable to transmit a second 
receive the second 
compare the first and the second timestamped location data to determine that the user is entering the gateless entry point for the transit service (See ¶ [0059-0060] - describes the system determining a user is approaching a transit access point and tracking said user with cameras until said user arrives at said transit access point).


Vlugt does not explicitly teach:
timestamped.  This is taught by Agrawal (See ¶ [0050-0052] - describes a system that uses a device ID, a device location as designated by a GPS within said device and other contextual data, such as time/ date to further validate a user within said system to provide a service to said user).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate time information within a ticketing or access control system that relies on relative proximities of devices to perform the functions of said system, thereby increasing the accuracy of said location information.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vlugt (US Patent Application Publication 2019/0097803 A1) as applied to claim 7, in view of Agrawal (US Patent Application Publication 2017/0374176 A1) and further in view of Seely et al. (The University of Southampton Multi-Biometric Tunnel and introducing a novel 3D gait dataset, ©2008), hereinafter known as Seely.
Regarding Claim 14, modified Vlugt teaches:
The method of claim 12, wherein each of the first and the second timestamped location data is one of the following: (See Vlugt, ¶ [0049-0050] - describes a system that captures video of a user’s walking gait as a method of identification and that said system interacts with said user’s mobile device, Agrawal, ¶ [0029] - describes the use of wearable electronic devices, such as a smartwatch, among others, thereby coupling the activity of said device to the activity of said user). 


Vlugt does not explicitly teach:
a two-dimensional (2D) data indicating a respective x-y position; and a three-dimensional (3D) data indicating a respective x-y-z position.  This is taught by Seely (See Section V: Gait Analysis - describes a system that uses 3D and 2D analysis to identify users within captured video sequences and that said parameters include measurements on x, y and z spatial planes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multi-dimensional device tracking in a network of devices that relies on interaction of said devices to perform the functions of said networked devices, thereby increasing the accuracy, reliability of said device interaction.

Response to Remarks
Applicant's remarks filed 09/07/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the prior art of record in the previous rejection: 
No amendments have been entered relevant to the previous rejection.  Applicant asserts that the prior art reference of Vlugt is not valid prior art in view of the instant application because it was not filed before the effective filing date of application 15/228,232.  This assertion is moot because there is not sufficient evidence within application 15/228,232 to support the claim limitations of “gateless entry location/ point” as disclosed within the instant application.  Although applicant shows support for a “virtual barrier” or “hands-free entry” to a transit system in application 15/228,232, the technologies shown are tied to “Fare Gate (70)”.  Therefore, a “gateless entry location/ point” as disclosed in the instant application is not supported by application 15/228,232.  The priority of the instant not recognized and the reference Vlugt is in fact relevant prior art.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the applicant’s remarks showing the claimed invention in claims 1-2, 4-6, and 18-19, the rejection under 35 U.S.C. § 102 is sustained.  No amendments have been entered relevant to the previous rejection, therefore the claims of the instant application do not further limit the invention around the prior art referenced above.  
Applicant asserts that Vlugt does not mention a plurality of Bluetooth advertisement packets, nor that they are transmitted to a gateway unit or any disclosure of what data the advertisement packet would contain.  However, Vlugt does in fact describe this in ¶ [0045-0049] by showing Bluetooth Low Energy transmission and reception of data indicating that a user’s device is configured to interact with a transit system (for access to said transit system) through a wireless access point acting as a gateway unit. Wherein, said Bluetooth Low Energy transmission and reception of data is known to comprise advertisement channels to establish connection between devices and data channels that are used for communication between connected devices to exchange packets of data.  The applicant is reminded that the citation of Vlugt needs to be considered as a whole, not just the sections cited by the examiner.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
No amendments have been entered relevant to the rejection under 35 U.S.C. § 103.
As described above, applicant’s claims 3, 7-13, 15-17, and 20-22 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Agrawal  and Seely the invention of Vlugt, as a whole.  Specifically, Vlugt Agrawal, as cited, teaches a system of tracking and verifying a user based on various forms of communication between a mobile electronic device of said user and other components of the system, such as access to a transit system, among other types of venues with contextual information comprising at least time, date and location of said device and therefore said user.  As noted above, Agrawal compensates for the various short comings of Vlugt relative to the disclosure of the instant application, particularly regarding the use of GPS to locate a user/ user’s device and recording time and location instances when said user/ user’s device interacts with various components of the system.   Seely teaches the additional disclosure of 2D and 3D analysis of captured image data pertaining to a user.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The Applicant’s assertion that Agrawal and Seely do not compensate for the short comings of Vlugt is rendered moot as noted above.  The citation of Vlugt, Agrawal and Seely needs to be considered as a whole, not just the sections cited by the examiner.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 






/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                             /DENNIS W RUHL/Primary Examiner, Art Unit 3687